DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019, 2/25/2020, 10/9/2020, and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform claims 1-7, and 9, selectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaria (US 2019/0138259 to Bagaria et al) in view of Atanassov (US 2010/0157078).
claim 1, Bagaria discloses an image generation apparatus (device for generating HDR images) (Bagaria, fig. 5), comprising:
an acquisition unit (camera controller 510) configured to acquire a base image (first non-reference LDR image in step 710) and a reference image (second non-reference LDR image in step 712) photographed with different exposure values (second exposure value and third exposure value), the respective exposure values associated with the base image and the reference image, and a pseudo-exposure value (first exposure value in step 702) different from the respective exposure values associated with the base image and the reference image (Bagaria, figs. 6, 7, par [0026, 0048, 0054-0056], wherein first exposure value in step 702 is manually set by a user);
an estimation unit (camera controller 510) configured to estimate (determine) a conversion parameter (entire reference LDR image), and correlates a luminance value (luminance value) of the base image (first non-reference LDR image in step 710) with a luminance value (luminance value) of the reference image (second non-reference LDR image in step 712) for each of pixels (Bagaria, figs. 6, 7, 8, par [0031, 0053, 0054-0056, 0088], wherein luminance value of first non-reference LDR image in step 710 and luminance value of second non-reference LDR image in step 712 are correlated to darken or brighten an entire reference LDR image); and
a generation unit (camera controller 510) configured to generate a pseudo-image (an HDR image in step 714) regarded as an image (an LDR image in step 710) photographed with the pseudo-exposure value (first exposure value in step 702) by converting the luminance value (luminance value) of the base image (first non-reference LDR image in step 710) for each of the pixels (pixels of first non-reference LDR image 
However, Bagaria does not disclose:
the conversion parameter corresponds to a difference between the respective exposure values associated with the base image and the reference image.
On the other hand, in the same endeavor, Atanassov discloses:
the conversion parameter (ratio in step 806) corresponds to a difference (a difference) between the respective exposure values (first and second exposures in steps 802 and 804) associated with the base image and the reference image (first and second images in steps 802 and 804) (Atanassov, fig. 8, [0097], wherein a ratio of different exposures in first and second images is used to generate scaled first image).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Atanassov into the apparatus by Bagaria so as to achieve the invention as claimed because such incorporation provides enhanced contrast by due to the combination of different images with different exposure times (Atanassov, par [0004]).
Regarding claim 2, Bagaria and Atanassov disclose aforementioned limitations of the parent claim. Additionally, Atanassov discloses:

a composition unit (unit 130) configured to perform HDR composition (combine an HDR image in step 808) based on at least one of the base image and the reference image (second image data), and the pseudo-image (scaled first image data) (Atanassov, fig. 8, [0097], wherein HDR is combined using second image data and scaled first image data).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Atanassov into the apparatus by Bagaria and Atanassov so as to achieve the invention as claimed because such incorporation provides enhanced contrast by due to the combination of different images with different exposure times (Atanassov, par [0004]).
Regarding claim 8, same ground of rejection as in claim 1 is applied.
Regarding claim 9, same ground of rejection as in claim 1 is applied. Additionally, Bagaria discloses a non-transitory computer-readable storage media stored an image generation program (memory 56 and instruction 508) causing a computer to function as an image generation apparatus (Bagaria, fig. 5).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 4, the prior art of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “wherein the generation unit generates the pseudo-image by assuming that a first conversion 
Regading claims 5, 6 and 7, the prior art of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “wherein the acquisition unit acquires a plurality of images and the pseudo-exposure value, acquires, as the base image, an image photographed with an exposure value having a smallest difference from the pseudo-exposure value among the plurality of images, and acquires, as the reference image, an image other than the base image among the plurality of images; and the generation unit generates the pseudo-image by converting the luminance value of the base image for each of the pixels.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asoma (US 2008/0284872) discloses an image pickup apparatus generates a combined image signal with a wide dynamic range by combining a long-exposure image signal and a short-exposure image signal.
Morales (2012/0105681) discloses a method for producing a high resolution image having increased dynamic range.
Sugie (US 2015/0015774) discloses an image capturing apparatus includes an image capturing unit which captures an image of an object and outputs an image, a switching unit which switches modes between a first mode in which the image capturing unit outputs a first image and then outputs a second image having an exposure value different from the first image, and a second mode.
Peng (US 2015/0116525) discloses method for generating high dynamic range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUAN H LE/           Examiner, Art Unit 2697      

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697